EXHIBIT 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL INFORMATION On February 16, 2016, PGT, Inc. (“PGTI” and “Registrant”), through its wholly-owned subsidiary PGT Industries, Inc. (“PGT”), completed the purchase (the “Acquisition”) of all of the issued and outstanding shares of the common stock of WinDoor Incorporated, a Florida corporation (“WinDoor”), par value $.01 per share, and all of the issued and outstanding membership units of LTE, LLC, a Florida limited liability company (“LTE”, and together with WinDoor, the “Acquired Companies”), in accordance with the terms and conditions of that certain Stock Purchase Agreement, dated November 25, 2015, (the “SPA”) by and among PGT, the Acquired Companies, R. Frank Lukens, Jr. Revocable Trust, solely in its capacity as the representative of the equity holders of the Acquired Companies (the “Representative”) and the sellers identified on the signature pages thereto (the “Sellers”).As a result of the Acquisition, the Acquired Companies became wholly-owned subsidiaries of PGT. The accompanying audited consolidated financial statements of WinDoor, Inc. and Subsidiaries include the accounts of the Acquired Companies, as well as the accounts of LT, LLC, a Florida limited liability company (“LT”). The accompanying audited consolidated financial statements include the accounts of both LTE and LT because they are considered variable interest entities, of which WinDoor is considered the primary beneficiary. The Registrant did not acquire any membership units, assets, or operations of LT. However, the Acquired Companies represent a substantial portion of the consolidated total assets and operations of WinDoor, Inc. and Subsidiaries. As of and for the year ended December 31, 2015, the total assets, sales and net income of the Acquired Companies represented 65%, 97%, and 94%, respectively, of WinDoor’s consolidated amounts. Therefore, the historical financial information of the Acquired Companies as of and for the year ended December 31, 2015, presented in these unaudited pro forma condensed combined financial information has been derived by subtracting the accounts of LT from the WinDoor, Inc. and Subsidiaries audited consolidated financial statements included herein as Exhibit 99.3. The Registrant’s 2015 fiscal year consisted of 52 weeks, and ended on the Saturday nearest to December 31, 2015, which was January 2, 2016. WinDoor’s 2015 fiscal year followed the calendar year and ended on December 31, 2015. For purposes of the presentation of the unaudited pro forma condensed combined consolidated financial information, the Registrant has determined that the difference in determining the fiscal year periods of the Registrant and WinDoor is insignificant. The unaudited pro forma condensed combined consolidated balance sheet assumes that the acquisition took place on January 2, 2016 (the last day of PGTI’s 2015 fiscal year), and combines the Registrant’s January 2, 2016 audited consolidated balance sheet with the portion of WinDoor’s December 31, 2015 audited consolidated balance sheet representing the Acquired Companies. The unaudited pro forma condensed combined consolidated statement of income for the Registrant’s year ended January 2, 2016 assumes that the acquisition took place on January 3, 2015 (the first day of the Registrant’s 2015 fiscal year), and combines the Registrant’s year-ended January 2, 2016 audited consolidated statement of operations with the portion of WinDoor’s year-ended December 31, 2015 audited consolidated statement of income representing the Acquired Companies. The historical consolidated financial information has been adjusted in the unaudited pro forma condensed combined consolidated financial statements to provide readers with information about the ongoing effect of a particular transaction by presenting how the transaction might have affected historical financial statements if consummated at the earlier dates described above, to give effect to pro forma events that are (1) directly attributable to the acquisition, (2) factually supportable, and (3) with respect to the statement of operations, expected to have a continuing impact on the consolidated results. The unaudited pro forma condensed combined consolidated financial information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined consolidated financial statements. In addition, the unaudited pro forma condensed combined consolidated financial information was based on and should be read in conjunction with the following historical consolidated financial statements and accompanying notes of the Registrant for the applicable periods. ●Audited consolidated financial statements of the Registrant as of and for the year ended January 2, 2016, and the related notes included in its Annual Report on Form 10-K, as filed with the Securities and Exchange Commission on March 11, 2016; ●Audited consolidated financial statements of WinDoor, Inc. and Subsidiaries as of and for the years ended December 31, 2015 and 2014, and related notes included as Exhibit 99.3 of this Form 8-K/A; The unaudited pro forma condensed combined consolidated financial information has been presented for information purposes only. The pro forma information is not necessarily indicative of what the consolidated company’s financial position or results of operations would have been had the acquisition been completed as of the dates indicated above. The unaudited pro forma condensed combined consolidated financial information does not reflect any cost savings, operational synergies or revenue enhancements, nor the cost to achieve these benefits that the consolidated company may have achieved as a result of the acquisition. - 1 - PRO FORMA CONDENSED COMBINED CONSOLIDATED BALANCE SHEET (unaudited - in thousands, except percentages and footnotes) As of January 2, 2016 (A) (B) (C) (D) (B) + (C) (E) (A) + (D) + (E) WinDoor, Inc. and Less: Acquired PGTI Subsidiaries LT, LLC Companies SEE NOTE 2 Condensed Historical Historical Historical Historical Pro Forma Combined Actual Actual Actual Actual Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ $ ) $ $ ) $ Accounts receivable, net - - Inventories - - Prepaid expenses and other current assets ) - Total current assets ) ) Property, plant and equipment, net ) - Trade names and other intangible assets, net - - - Goodwill - - - Other assets, net ) Total assets $ $ $ ) $ $ $ LIABILITIES AND SHARE- HOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ $ ) $ $ $ Current portion of long-term debt - ) Total current liabilities ) Long-term debt, less current portion ) Deferred income taxes - Other liabilities 8 - 8 (8 ) Total liabilities ) Shareholders' equity: Common stock - Additional paid-in-capital - Retained earnings (accumulated deficit) Shareholders' equity ) ) Less:Treasury stock at cost ) - ) Noncontrolling interest - ) ) - Total shareholders' equity ) ) Total liabilities and shareholders' equity $ $ $ ) $ $ $ - 2 - PRO FORMA CONDENSED COMBINED CONSOLIDATED STATEMENT OF OPERATIONS (unaudited - in thousands, except per-share amounts) Year Ended January 2, 2016 (A) (B) (C) (D) (B) + (C) (E) (A) + (D) + (E) WinDoor, Inc. and Less: Acquired PGTI Subsidiaries LT, LLC Companies SEE NOTE 3 Condensed Historical Historical Historical Historical Pro Forma Combined Actual Actual Actual Actual Adjustments Pro Forma Net sales $ $ $ )
